Citation Nr: 1128977	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-08 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for disequilibrium, also claimed as dizziness.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When these issues were previously before the Board in December 2009, they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the Veteran's claims file indicates that his claims require additional development.  

The Board's December 2009 remand requested, in pertinent part, that the Veteran be provided a VA examination to determine whether a disability manifested by disequilibrium and dizziness exists or whether such complaints are symptoms of the Veteran's service- connected hearing loss and/or tinnitus.  If a separate disability exists, the examiner was to comment on whether such a disability was the result of the Veteran's military service to include his January 9, 1967 complaint of vertigo.  

The Board's December 2009 remand also requested, in pertinent part, that the Veteran be provided a VA examination to determine whether his current complaints of headaches were related to his military service, to include a January 8, 1968 headache complaint.  


However, the resulting February 2010 VA examination report and January 2011 addendum fail to answer the Board's questions, provide the requested opinions, or address the Veteran's inservice January 1967 complaint of vertigo or January 1968 headache complaint.  Rather, the examiner stated in the addendum that it was more than likely that the Veteran had classical tractable migraines which started after a traumatic brain injury during active duty (apparently an explosion from demolition pits, according to the February 2010 examination report).  In this regard, the Board notes that the Veteran's service treatment records do not reflect a traumatic brain injury.  The examiner also stated that in addition to left peripheral vestibular pathology due to significant (31 percent) caloric weakness in the left ear, the Veteran had headaches associated with symptoms of dysequilibrium.  

As a result, the Board finds that the February 2010 VA examination report and January 2011 addendum are inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board finds that the February 2010 VA examination report, and January 2011 addendum, raise inextricably intertwined claims of secondary service connection for the disabilities at issue (as proximately due to or aggravated by service-connected disability (i.e. hearing loss)).  Such matters must be adjudicated by the RO prior to appellate consideration.


Further, in February 2011, the Veteran requested a second videoconference hearing before a Veterans Law Judge of the Board.  While the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge of the Board, in October 2009, he has indicated a desire to provide further testimony with regard to the issues on appeal.  Such additional hearing has not been scheduled to date.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran VCAA notice for claims of entitlement to secondary service connection for the disabilities at issue (i.e. as secondary to service-connected disability).  The appropriate period for response should be allowed.

2.  Thereafter, forward the Veteran's claims folder to the examiner who conducted the February 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder, the February 2010 VA examination report and the January 2011 addendum and provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or more likelihood) that a chronic disability manifested by disequilibrium and dizziness exists.  If a separate chronic disability exists, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or more likelihood) that such disability is the result of the Veteran's military service, to include his January 9, 1967, complaint of vertigo, or proximately due to or aggravated by service-connected disability (to include hearing loss).  

The examiner is also requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current complaints of headaches are related to his military service, to include a January 8, 1968, headache complaint, or proximately due to or aggravated by service-connected disability (to include hearing loss).  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, readjudicate the Veteran's claims for service connection for the disabilities at issue, to include as secondary to service-connected hearing loss and/or tinnitus.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (which includes the provisions of 38 C.F.R. § 3.310, as applicable), and afforded an opportunity to respond.  

4.  Following completion of the action requested above, if any benefit sought on appeal has not been granted, schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge of the Board.  Document in the file the hearing notification(s) and all other related communications between VA and the Veteran.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


